           Case 3:20-cv-00396-MMD-CLB Document 31 Filed 04/19/21 Page 1 of 2




1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                               ***
6     CORY O’NEAL BREWER,                             Case No. 3:20-cv-00396-MMD-CLB
7                                     Petitioner,                   ORDER
8           v.
9
      WILLIAM GITTERE, et al.,
10
                                  Respondents.
11

12

13         In this habeas corpus action, Respondents filed a motion to dismiss (ECF No. 20)

14   on January 29, 2021. After a 24-day extension of time (ECF No. 29), Petitioner Cory

15   O’Neal Brewer had until April 23, 2021, to file a response to the motion to dismiss.

16         On April 16, 2021, Brewer filed a motion for extension of time (ECF No. 30)

17   requesting a further 30-day extension of time. As the 30-day extension would end on May

18   23, 2021, a Sunday, the extension would in fact be for 31 days, to Monday, May 24, 2021.

19   Brewer, proceeding pro se, states that the extension of time is necessary for him to

20   research the motion to dismiss and respond to it. The Court finds that the motion for

21   extension of time is made in good faith and not solely for the purpose of delay, and there

22   is good cause for the extension of time.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
          Case 3:20-cv-00396-MMD-CLB Document 31 Filed 04/19/21 Page 2 of 2




1          It is therefore ordered that Brewer’s motion for extension of time (ECF No. 30) is

2    granted. Brewer will have until, and including May 24, 2021, to file his response to the

3    motion to dismiss.

4          It is further ordered that, in all other respects, the schedule for further proceedings

5    set forth in the order entered October 1, 2020 (ECF No. 15) will remain in effect.

6          DATED THIS 19th Day of April 2021.

7

8
                                               MIRANDA M. DU
9                                              CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
